DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/23/2020 has been entered and considered by the examiner.  

Claim Objections
Claims 3 and 8 are objected to because of the following informalities:  The acronym "ACK” is utilized without first defining it.  Appropriate correction is required.
Claim 7 are objected to because of the following informalities:  The acronym "UDP” is utilized without first defining it.  Appropriate correction is required.

35 USC 112 CLAIM REJECTIONS
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



6.	Claims 8-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 8-9, they recite “the UDP packet”.  Therefore, it is not clear to the Examiner where the antecedent basis comes from as these claims depend from claim 6 rather than claim 7, like the first set of claims do.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ethier et al (US 2007/0260867 A1) in view of Nakamura et al (US 2006/0209176 A1) further in view of Nix (US 2015/0071139 A1).
Regarding claims 1, 6, and 11, Ethier teaches an apparatus/method for booting a sensor data transmitting apparatus/non-transitory computer-readable medium periodically transmitting sensor data (Abstract), comprising:
a timer module configured to generate a wake-up signal in a predetermined cycle (Figs. 2, 5, and 8; Paras. 0008, 0022, and 0036; processing system also includes a boot program that is executable by the processor to initialize the processing system in response, for example, to a power-on event, reset event, or a wake-up event. A power-on event occurs when power is initially provided to the processing system while a wake-up event occurs when the processing system is to exit a low-power mode of operation; FIG. 5 is a block diagram of the basic components of a further exemplary system that may be used to implement a fast boot wake-up from a low-power mode and/or processor reset event. The system 500 includes a processor 505 that may access an I/O interface 510, random access memory 515, read only memory 520, and a watchdog timer; i.e. the wake-up event would be triggered by the watchdog timer at periodic intervals); 
a storage configured to include a non-volatile memory and a volatile memory, a small booting code and a full booting code being recorded in the non-volatile memory (Figs. 2, 5, and 8; Paras. 0008, 0022, and 0036; processing system also includes a boot program that is executable by the processor to initialize the processing system in response, for example, to a power-on event, reset event, or a wake-up event; boot program selectively performs a full boot copy of the operating system image file from the read only memory to the random access memory or a fast boot copy of only predetermined portions of the operating system image file from the read only memory to the random access memory. For example, the boot program may execute the full boot copy operation in response to the power-on event and the fast boot copy operation in response to the wake-up event; i.e. the RAM and ROM would read on volatile and non-volatile memory and it is used to store the different boot codes); and
a processor configured to execute the small booting code or the full booting code (Figs. 2, 5, and 8; Paras. 0008, 0022, and 0036; processing system also includes a boot program that is executable by the processor to initialize the processing system in response, for example, to a power-on event, reset event, or a wake-up event); 
wherein the small booting code is executed when the processor receives the wake-up signal in a state of a sleep mode (Figs. 2, 5, and 8; Paras. 0008, 0022, and 0036; the boot program may execute the full boot copy operation in response to the power-on event and the fast boot copy operation in response to the wake-up event).
However, while Ethier teaches the use of a fast boot mode and full boot mode based on the occurrence of certain events, he does not specifically disclose a sensor data transmitting apparatus and a wireless communicator configured to access a network through an access point (AP), the volatile memory being capable of recording the sensor data; collect the sensor data from a sensor after executing the small booting code, and transmit the sensor data to the AP; and the full booting code is executed when the wireless communicator receives a unicast frame or a deauthentication frame from the AP after the sensor data is transmitted.
Nakamura teaches a main controller used in a security system having a sensor or a camera performs wireless communication with the sensor or the camera (Abstract).  He further teaches a sensor data transmitting apparatus and a wireless communicator configured to access a network through an access point (AP) (Para. 0012; the communication is performed by the wireless LAN system, the sensors and the cameras need to check whether some data is received from the controller, even in a standby state; i.e. in a WLAN system, the communication of the sensor data would be with an access point); and the volatile memory being capable of recording the sensor data; collect the sensor data from a sensor after executing the small booting code, and transmit the sensor data to the AP (Para. 0243; image taken by the camera 23 can be stored in the storage device of the main controller 25. In the image history setup, types of images to be stored among the images previously taken, the storage period of each image to be stored; i.e. the image would read on the sensor data). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Nakamura with the teachings as in Ethier.  The motivation for doing so would have been to utilize two different communication methods so as to minimize the power consumption needed (Nakamura at para. 0197).
However, the combination of references Ethier and Nakamura dos not specifically disclose the full booting code is executed when the wireless communicator receives a unicast frame or a deauthentication frame from the AP after the sensor data is transmitted.
Nix teaches a wireless module may utilize active states for collecting and sending data, and sleep states at other times to conserve a battery and/or energy usage (Abstract).  He further teaches the full booting code is executed when the wireless communicator receives a unicast frame or a deauthentication frame from the AP after the sensor data is transmitted (Fig. 4a; Paras. 0012, 0015, 0021, 0088, and 0178 ; By using UDP instead of transport control protocol (TCP), the wireless module can minimize the time the wireless module remains in a radio resource connected state, since a total of only two datagrams are required, with a first datagram for the message and a second datagram for the response, while TCP would require additional datagrams for a TCP handshake and closing the TCP connection. The response sent from a server may include a command or instruction; i.e. if the UDP transmission sent failed, the apparatus would have to resend the sensor data to ensure it is properly received, in order to do this it must transition for the CELL_FACH state to the CELL_DCH state, which would provide for higher bandwidth/transmit power to ensure the sensor data is received successfully and this would equate to what is being done in Nakamura by necessitating the higher transmission rate). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Nix with the combination of references Ethier and Nakamura.  The motivation for doing so would have been to reduce power usage while still conforming to standards (Nix at para. 0007).
Regarding claims 2 and 7, the combination of references Ethier, Nakamura, and Nix teaches the limitations of the previous claims.  Nix further teaches wherein the processor transmits the sensor data to the AP through the wireless communicator in a form of a user datagram protocol (UDP) packet (Para. 0018; wireless module can wake from a sleep state, enter an active state, and send the sensor data to the server through the wireless network and Internet. The sensor data sent from the wireless module to the server can be transmitted as a message using the User Datagram Protocol (UDP) protocol). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Nix with the combination of references Ethier and Nakamura.  The motivation for doing so would have been to reduce power usage while still conforming to standards (Nix at para. 0007).
Regarding claims 3 and 8, the combination of references Ethier, Nakamura, and Nix teaches the limitations of the previous claims.  Nix further teaches wherein the processor retransmits the UDP packet to the AP by a predetermined number of times when the wireless communicator does not receive a hardware ACK which is a response for transmission of the UDP packet from the AP (Para. 0178; if steps 911 and 912 are omitted, then authenticated response 913 may comprise a simple acknowledgement that server 105 received message 208. Although not illustrated in FIG. 9 b, if wireless module 101 does not receive response 209 or authenticated response 913 before a timer expires, such as within an exemplary duration of 2 seconds, then wireless module 101 can resend message 208). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Nix with the combination of references Ethier and Nakamura.  The motivation for doing so would have been to reduce power usage while still conforming to standards (Nix at para. 0007).
Regarding claims 4 and 9, the combination of references Ethier, Nakamura, and Nix teaches the limitations of the previous claims.  Nakamura further teaches wherein the processor stores the sensor data collected by the predetermined cycle in the volatile memory and transmits the UDP packet which includes both the sensor data collected in the current cycle and the sensor data collected in one or more previous cycles to the AP (Paras. 0279-0281; imaging by the camera 23 is set to be automatically performed at predetermined time intervals; i.e. the images/sensor data would be captured at predetermined intervals and then the number of images would then be transmitted when the image data was needed to be transmitted). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Nakamura with the teachings as in Ethier.  The motivation for doing so would have been to utilize two different communication methods so as to minimize the power consumption needed (Nakamura at para. 0197).
Regarding claims 5 and 10, the combination of references Ethier, Nakamura, and Nix teaches the limitations of the previous claims.  Nakamura further teaches wherein the wireless communicator replaces a key value with a key value received from the AP when the sensor data transmitting apparatus is rebooted in a full booting mode, and performs wireless communication with the AP again (Para. 0156; correspondence between communication between communication section and control command storing section 80 stores the command identification information (command identification information for second communication) for identifying the types of control commands to be transmitted by using the second communication section; i.e. from Nix above, transmission of the sensor data is utilizing two different communications states and Nakamura shows that a command identification/key value is stored so that it can be used in the second communication state used). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Nakamura with the teachings as in Ethier.  The motivation for doing so would have been to utilize two different communication methods so as to minimize the power consumption needed (Nakamura at para. 0197).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alisawi (US 2015/0023161) teaches optimizing mobile traffic management (Abstract).  Alisawi further teaches that the CELL_FACH state is a low power state that has low throughput and the CELL_DCH is higher power and throughput (Para. 0043).  
Ma (US 2015/365892) teaches a big operating system (BOS) and a little operating system (LOS) and can dynamically switch between the BOS and the LOS according to the system loading status of the wearable device, wherein power consumption and resource requirements of the BOS are different than those of the LOS (Abstract).  Ma further teaches that a device changes between a little operating system/small boot and a big operating system/full boot in order to save power on the device (Para. 0026).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/KENT KRUEGER/Primary Examiner, Art Unit 2474